Citation Nr: 1529677	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  09-32 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain.

2.  Entitlement to a compensable evaluation for postoperative plica syndrome, left knee, prior to November 16, 2012.

3.  Entitlement to an evaluation in excess of 10 percent for postoperative plica syndrome, left knee (previously evaluated under Diagnostic Code 5257), from November 16, 2012.

4.  Entitlement to a compensable evaluation for chronic rhinitis.

5.  Whether new and material evidence has been received to reopen a claim for service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1991, when the Veteran apparently retired with more than 20 years of service.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board Remanded the appeal in May 2014.  The appeal returns to the Board following Remand.

By a notice of disagreement submitted in January 2015, the Veteran disagreed with an October 2014 rating decision which denied service connection for sinusitis and denied assignment of a compensable evaluation for chronic rhinitis.  The Board has jurisdiction to remand these claims for issuance of a statement of the case (SOC) for each issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issues over which the Board has current jurisdiction are more accurately stated as reflected on the title page of this decision.

In the October 2014 rating decision, the RO also denied a March 2014 claim for service connection for a cervical spine (neck) disability.  The rating decision states that VA "received your medical evidence."  The Veteran had attached a signed authorization for release of medical information to the March 2014 claim for service connection for cervical stenosis.  

Although the rating decision suggests that the identified medical evidence was obtained, the record does not reflect that the identified private medical evidence was requested or obtained or that the Veteran was notified that the records had not been obtained.  The Veteran's opportunity to disagree with that denial expires in October 2015.  

In this regard, to move the Veteran's case along, it would be of great help to the VA if the Veteran submitted these records himself as soon as possible. 

In March 2014, the Veteran testified during a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's electronic Virtual VA claims file. 

The Veteran's claims file is wholly electronic.  The electronic files (eFolder and Virtual VA) on the Veterans Benefits Management System have been reviewed in preparation for this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its May 2014 Remand, the Board directed that an attempt be made to obtain the Veteran's "TRICARE" records, including records of the Veteran's treatment by "Dr. A." relevant to the claims for service connection for back disability and left knee disability.  

As noted in the Introduction above, the Veteran had already separately submitted authorization in March 2014 authorizing VA to obtain "TRICARE" records pertinent to "sinusitis" and "cervical stenosis."  There is no record that the RO attempted to obtain the identified records, either before or after the Board's May 2014 Remand or the AOJ's October 2014 denial of the claims.  

In June 2014, the AOJ received an undated, unsigned authorization for release of records pertaining to "sinusitis" and "cervical stenosis."  This document appears to be an unsigned copy of the authorization received in March 2014.  The AOJ did not ask the Veteran to clarify this document or to resubmit the authorization with an updated signature, nor did the AOJ create any record which reflects that records were requested from TRICARE.

In September 2014, the AOJ advised the Veteran that he should authorize release of TRICARE records related to Dr. A's treatment of the Veteran for back disability and left knee disability.  A blank authorization form (VA Form 21-4142) was provided.  The AOJ advised the Veteran to return the completed form to authorize release of TRICARE records.  The Veteran did not respond to the letter or return the authorization.  

In January 2015, the Veteran revoked the appointment of a representative then in effect, and submitted a new appointment, authorizing the representative listed on the title page of this decision.  The Veteran also submitted a "Notice of Disagreement" addressing two of the three claims decided in the October 2014 rating decision, but the Veteran did not address any issue Remanded in the Board's May 2014 Decision and Remand.  The Board notes in particular that the Veteran's January 2015 NOD requested that he be contacted by telephone regarding his NOD, and specified the telephone number at which he could be reached.  In a January 2015 Formal Finding, it was specified that the Veteran should be contacted by telephone regarding the release of records from TRICARE.  The Board is unable to find any documentation of the actions outlined in the January 2015 Formal Finding. 

In March 2015, the RO prepared a supplemental statement of the case (SSOC) addressing the three claims Remanded by the Board in May 2014.  That SSOC, at page 11, explained that the Veteran had failed to provide an authorization for records of Dr. A. specific to the claims addressed in the Board's May 2014 Remand.  Unfortunately, this SSOC was issued to the organization whose appointment the Veteran had revoked.  

In April 2015, the representative whose appointment the Veteran had revoked returned a form requesting expidited review of the Veteran's appeal; that form includes a statement that the Veteran did not have additional evidence to submit.  However, as that form was not submitted by the Veteran himself or by an organization authorized to represent him, the Board cannot rely on the April 2015 correspondence.  

As noted in the Introduction, above, because the Veteran has disagreed with determinations on two of the three issues addressed in an October 2014 rating decision, he is entitled to issuance of an SOC addressing those two issues.  

Again, it would be of great help to the VA if the Veteran simply obtained and submitted these records himself to avoid delay in the fully adjudicate of this case. 

Accordingly, the case is REMANDED for the following action:

1.  Update the Veteran's data to reflect his current information, including telephone number and appointment of representative.  

2.  Determine whether the Veteran has obtained VA care since March 7, 2014.  If so, associate the records with the Veteran's electronic file.

3.  Afford the Veteran an opportunity to identify any non-VA providers who have treated the Veteran during the pendency of this appeal, that is, since one year prior to the July 18, 2008 claims.

4.  Advise the Veteran, and his current representative, that all prior authorizations allowing VA to obtain records from TRICARE have expired.  Advise the Veteran that a more favorable decision may not be available for any claim addressed in this Remand unless additional evidence is submitted or obtained.  

Again advise the Veteran that he may be able to obtain his TRICARE reocrds more quickly than VA can.  Advise the Veteran that, if he is uncertain as to how to personnally obtain his medical reocrds from TRICARE, he should ask his representative to assist him to obtain records from July 1, 2007 to the present.

Advice the Veteran that VA cannot obtain private clinical records for the Veteran without authroization.  Provide the appropriate form to the Veteran.  Advise the Veteran that his representative can assist him to complete and submit the necessary authorization.  

5.  Tell the Veteran when the appeal will be readjudicated if no action or response is received.  

6.  After the RO receives the Veteran's non-VA clinical records, or VA obtains the reocrds based on updated authorization from the Veteran, the AOJ should review the records relevant to service connection for sinusitis and evaluation of chronic rhinitis.  All efforts to obtain the requested records should be fully documented in the claims file, including any negative response.

7.  After conducting any necessary action, the AOJ should issue an SOC addressing service connection for sinusitis and assignment of the evaluation for chronic rhinitis.  The SOC should advise the Veteran that there is no substantive appeal as to those claims.  The Veteran should be advised of the time allowed for timely substantive appeal. 

8.  After the RO receives the Veteran's non-VA clinical records, or VA obtains the reocrds based on updated authorization from the Veteran, the AOJ should review the reocrds relvant to the claims on appeal, that is, the severity of back disability and of left knee disability, from July 2007 tot eh present.   

9.  After completing the foregoing, and any other additional development deemed necessary, readjudicate each issue on appeal.  If any claim remains denied, provide the Veteran and his representative with an SSOC.  Allow an appropriate time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




